Weinstein, J.
concurs in part and dissents in part, with the following memorandum: I agree with my colleagues that the proceeding to cancel Arlene Y. Green, Margaret J. O’Neil, Kathleen L. Meade, Timothy P. Meade, Elizabeth A. Pedersen and Roy Pedersen’s enrollments in the Right to Life Party was not timely commenced. I also agree with so much of their determination as leaves respondent O’Neil on the ballot on the Right to Life Party line. However, T cannot join in their conclusion that respondents Senn, Mennenga, and Torres failed to subscribe to the principles of the Right to Life Party. At the hearing, their attorney produced questionnaires signed by them, stating in categorical terms that they support the principles of the Right to Life Party. Petitioners’ attorney’s objection to the admission of these documents in evidence was sustained since no one was present who could authenticate the signatures. Although the court’s evidentiary ruling was undoubtedly correct, in my view, petitioners’ objection to the introduction of the questionnaires was not made in good faith. Petitioner Bruno testified that he had no particular objection to the nomination of Senn, Mennenga and Torres if they supported the principles of the Right to Life Party. Indeed, no evidence was presented tending to show that these three respondents do not, in fact, support the principles of that party. The fact that petitioners were not aware of the existence of these questionnaires until the hearing is not particularly surprising in view of the relatively short period of time between the caucus and the commencement of these proceedings, evidencing hostility on the part of petitioners towards these three respondents. Petitioners’ refusal to accept those questionnaires, in the absence of any indication that they were fraudulent, belies their claim that their only objection to these respondents’ nomination is *747that their sympathy with the Right to Life Party is questionable. Accordingly, I would affirm.